PER CURIAM:
Robin Farnsworth, counsel for Richard Hinds in this appeal from his resentencing, which was mandated in United States v. Hinds, 164 Fed.Appx. 934 (11th Cir.2006) (unpublished opinion), when we affirmed his conviction, has moved to withdraw from further representation of the appellant and has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because we previously affirmed Hinds’s conviction, and because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Hinds’s sentence imposed by the district court on May 12, 2006, is AFFIRMED.